Boyce, J.,
delivering the opinion of the court:
[1, 2] The cause of action, as stated on the record of the - justice of the peace, is based on “a protested draft.” A draft is defined to be an order from one person to another directing the payment of money. Until accepted a draft is in no sense a promise *93to pay on the part of the drawee, and, being merely an order or request by the drawer on the drawee, it does not create an obligation to pay as between the parties until acceptance by the drawee. It is clear to the court that the draft sued upon does not constitute a cause of action cognizable before a justice of the peace under Section 1, c. 99, p. 740, of the Revised, Code 1852, amended to 1893; and the justice being without jurisdiction in the premises, the confession of the defendant that he owed the amount which was sought to be collected by the draft did not confer jurisdiction, and the judgment entered on the confession is a nullity.
The judgment below is reversed.